Citation Nr: 9906517	
Decision Date: 03/11/99    Archive Date: 03/18/99

DOCKET NO.  97-18 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Chapter 35, Title 38 United States Code 
benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. A. Markey, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1942 to 
September 1945.  He was a prisoner-of-war (POW) of the German 
government from January 14, 1944 to May 2, 1945.  He died on 
January [redacted], 1990.

This matter came before the Board of Veterans' Appeals 
(Board) from a February 1996 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  A notice of disagreement was received by the RO in 
Philadelphia, Pennsylvania in November 1996.  The veteran's 
claims folder was transferred to that RO in March 1997, and a 
statement of the case was issued that same month.  A 
substantive appeal was received from the appellant in June 
1997. 


FINDINGS OF FACT

1.  The veteran died on January [redacted], 1990.  The cause 
of the veteran's death was cardiac arrest due to or as a 
consequence of cardiomyopathy, due to or as a consequence of 
coronary heart disease, due to or as a consequence of chronic 
congestive heart failure. 

2.  At the time of the veteran's death, service connection 
was in effect for the residuals of bilateral frozen feet and 
anxiety (psychoneurosis), and both disabilities were 
evaluated as 10 percent disabling; the veteran's combined 
disability evaluation was 20 percent.

3.  The medical evidence does not demonstrate that a 
cardiovascular disorder, to include ischemic heart disease, 
was present during service or the first year after service, 
or that a causal relationship exists between the veteran's 
death and his POW experience.  

4.  The medical evidence of record does not demonstrate that 
the cause of the veteran's death was related to service or 
that any of his service connected disabilities contributed 
substantially or materially to the cause of his death.  

5.  The evidence of record does not establish that the 
veteran experienced localized edema during captivity.  


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by the veteran's 
military service did not cause or contribute substantially or 
materially to cause his death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. §§ 3.309, 3.312 (1998).

2.  Entitlement to Chapter 35, Title 38 United States Code 
benefits is not established.  38 U.S.C.A. § 3501 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant has submitted 
evidence that is sufficient to justify a belief that her 
claim on appeal is well grounded.  Further, the Board is 
satisfied that all relevant facts regarding this claim have 
been properly developed to the extent indicated by law and 
that no further assistance to the appellant is required to 
comply with the duty to assist doctrine.  38 U.S.C.A. 
§ 5107(a) (West 1991) and Murphy v Derwinski, 1 Vet.App. 78 
(1990).

It is asserted that service connection should be granted for 
the cause of the veteran's death.  Essentially it is asserted 
that the cause of the veteran's death - cardiac arrest - was 
ultimately related to his service, particularly as a result 
of being a prisoner of war (POW) of the German government 
during World War II. 

The Board notes that the certificate of death reflects that 
the veteran died on January [redacted], 1990 at Centre Community 
Hospital (Centre Community).  The cause of the veteran's 
death was cardiac arrest due to or as a consequence of 
cardiomyopathy, due to or as a consequence of coronary heart 
disease, due to or as a consequence of chronic congestive 
heart failure.  Further review of the record reveals that 
during the veteran's lifetime, service connection had been in 
effect for the residuals of bilateral frozen feet and anxiety 
(psychoneurosis), and that both disabilities were evaluated 
as 10 percent disabling; the veteran's combined disability 
evaluation was 20 percent at his death.  

The governing legal criteria provide that service connection 
for the cause of the veteran's death is appropriate when, by 
the exercise of sound judgment without recourse to 
speculation, it is determined that a disability incurred in 
or aggravated in service caused or contributed substantially 
or materially to the veteran's death.  38 U.S.C.A. § 1310 
(West 1991); 38 C.F.R. § 3.312 (1998).  

In addition, where a veteran is a former POW, was detained or 
interned for not less than 30 days, and beriberi (including 
beriberi heart disease) becomes manifest to a degree of 10 
percent any time after such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
The regulations provide that the term beriberi heart disease 
includes ischemic heart disease in a former POW who has 
experienced localized edema during captivity.  38 U.S.C.A. 
§ 1112 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 
(c) (1998).

Also, it is noted that a cardiovascular disorder will be 
presumed to have been incurred in service if one had become 
manifest to a degree of ten percent or more within one year 
of the veteran's separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.307, 3.309 (1998). 

The record reflects that the veteran served on active duty 
from October 1942 to September 1945, and was a POW of the 
German government from January 14, 1944 to May 2, 1945.  As 
will be discussed in further detail below, in the present 
case the evidence of record, including the veteran's service, 
VA, and private medical records, does not establish that the 
cardiovascular disease which caused the veteran's death was 
present in service or was otherwise related to service, that 
the veteran suffered from a cardiovascular disorder within 
one year of service, or, most importantly, that he 
experienced localized edema during his period of captivity.  

A review of the service medical records reveals that the 
veteran's cardiovascular system was found to be normal during 
his October 1942 enlistment examination, and that his blood 
pressure was 130/80 at that time.  On May 11, 1944 (a little 
over a week after being liberated from a German prison camp) 
the veteran was examined and was found to be suffering from 
malnutrition due to an inadequate diet while imprisoned, as 
well as gastroenteritis.  During this examination, the 
veteran apparently related that he injured his back when he 
parachuted out of a plane just prior to being captured, that 
in late February 1945 he was hospitalized due to chills and 
bloody diarrhea, that he had right hip pain, and that he 
suffered from frostbite of the feet in April 1945.  There was 
no indication that the veteran suffered from any 
cardiovascular disorders at that time, nor did he report that 
he had experienced any localized edema during his period of 
captivity.  

The report of the veteran's discharge examination dated in 
September 1945 reflects that his cardiovascular system was 
found to be normal at the time, and that his blood pressure 
was 120/70.

A review of the post-service medical evidence reflects that 
on VA physical examinations conducted in August 1947, July 
1948, and December 1953, the veteran's cardiovascular system 
was again found to be normal, and that his blood pressure was 
126/74, 124/70, and 110/70, respectively, during these 
examinations.  

Records from Centre Community indicate that the veteran 
admitted there in January 1983 for the insertion of a 
pacemaker; a history of a myocardial infarction in 1975 was 
noted in the report covering this period of hospitalization, 
as was a diagnosis of coronary heart disease.  In October 
1987 he was again admitted to Centre Community, due to 
shortness of breath, and was diagnosed with congestive heart 
failure.  In September 1988 we was readmitted to Centre 
Community after having a syncopal episode.  

In December 1988 he was admitted to Centre Community and 
found to be in congestive failure.  He was diagnosed with 
congestive heart failure, a history of coronary heart 
disease, bypass surgery, angina pectoris, and sinoatrial node 
disease with previous pacemaker installation.  He was seen 
there again in April, May, July, and August 1989 due to 
shortness of breath, and was again diagnosed with congestive 
heart failure.  A diagnosis of arteriosclerotic heart disease 
is noted in a June 1989 VA outpatient treatment record.

A VA examination was accomplished in June 1989, the report of 
which notes that the veteran had a heart attack in 1983, and 
that he required a pacemaker.  The examiner commented that 
the veteran's malnutrition and vitamin deficiency (presumably 
while a POW) "could have had an effect on his current 
cardiac problem, for example the cardiomegaly."

Finally, in January 1990, the veteran was admitted to Centre 
Community after being found by the police on a highway median 
strip in cardiac arrest.  We was pronounced dead soon after 
being admitted.  

When this case came before the Board in August 1998, it was 
sent out for a Veteran's Health Administration (VHA) opinion.  
The questions asked included the following: 

Did the veteran have ischemic heart 
disease?  If so, is it more likely than 
not that it caused the veteran's death 
and/or contributed substantially or 
materially to the cause of the veteran's 
death?  Is it more likely than not that 
the cardiac arrest, the cardiomyopathy, 
the coronary heart disease and/or the 
chronic congestive heart failure which 
contributed to the veteran's death were 
due to the veteran's prisoner of war 
experience or any other inservice cause.  

In September 1998, a response was received from a VA medical 
specialist; he stated that the causes of the veteran's death 
were all consistent with previously diagnosed ischemic heart 
disease and severely reduced left ventricular systolic 
function (he later pointed out that the findings and clinical 
course taken subsequent to the 1975 myocardial infarction 
were entirely compatible with the diagnosis of ischemic heart 
disease and ischemic cardiomyopathy).  He further stated 
that, based on his review of the evidence, "[i]t is very 
unlikely that the [veteran's] POW [experience] contributed to 
his heart disease," pointing out that none of the 
contemporaneous reports - describing frozen feet, a back 
injury, pneumonia, malnutrition, and dysentery related to the 
veteran's POW experience - suggested any cardiac symptoms or 
heart disease.  The examiner also pointed out that, from a 
review of the available records, it appeared that the onset 
of cardiac symptoms dated to the 1975 myocardial infarction.  

The specialist concluded by stating that 

There is no evidence to support a 
diagnosis of beriberi heart disease 
contracted during the POW time period.  
There is no evidence of hypertensive 
cardiomyopathy as the [veteran's] blood 
pressure was recorded as normal after the 
POW time period and at the follow up 
examinations.  There is no evidence of 
sub-clinical heart failure contracted 
during or as a result of the time spent 
as a POW.  

The evidence of record clearly demonstrates that the veteran 
did not suffer from a cardiovascular disorder, to include 
hypertension, during service, including during the period 
that he was a POW of the German government.  Further, there 
is no evidence of record, nor has it been contended, that the 
veteran suffered from such a disorder within a year of his 
separation from service, or even before his myocardial 
infarction in 1975. 

However, this does not end the discussion.  As noted above, 
the veteran is a former POW and was detained or interned for 
more than 30 days.  As such, the ischemic heart disease that 
the veteran suffered from (as noted by the VA specialist) and 
which, from a review of the record, contributed substantially 
to the his death, will be presumed to have been incurred in 
service if the evidence shows that he experienced localized 
edema during captivity.  38 U.S.C.A. § 1112 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (c) (1998).  

In this regard, and as noted above, during the examination 
accomplished less than ten days after the veteran was 
liberated, the veteran, while noting a history of suffering 
from several ailments while detained, made no mention of a 
history of edema or swelling about the extremities or 
otherwise.  Further, in July 1989 the veteran filled out a VA 
Form 10-0048 (Former POW Medical History) and indicated (by 
checking boxes) that he did not suffer from beriberi during 
his captivity, nor did he experience swelling in the joints, 
of the legs and/or feet, or of the muscles.  There is no 
evidence of record indicating that the veteran ever gave a 
history of edema while captured.  

It is noted that the appellant has indicated that she 
recalled that the veteran's ankles, hands, fingers, and at 
times his whole body swelled when he arrived home after the 
war.  She also noted that six servicemen detained in the same 
prison camp as the veteran had developed heart conditions.  
Further, she submitted statements from servicemen who were 
detained with the veteran, who relate certain hardships 
endured while detained; one of the servicemen indicated that 
the veteran suffered from swollen and frozen feet during the 
last month of captivity.  

The Board does not in the very least doubt that conditions 
were difficult for the veteran (and those detained with him) 
while detained from January 1944 to May 1945.  The Board has 
given consideration to the appellant's contentions (along 
with the lay statements of the veteran's fellow servicemen) 
regarding the etiology of the veteran's heart disease and 
that, essentially, he experienced localized edema while 
detained.  However, the Board gives more weight to the 
contemporaneous service medical records which do not in any 
way demonstrate or indicate that the veteran experienced 
localized edema while in captivity, and to the veteran's own 
admission to the effect that he experienced no swelling while 
imprisoned.  

In so weighing this evidence, the Board comes to the 
conclusion that, by a preponderance of the evidence, the 
veteran did not experience localized edema while in captivity 
from January 1944 to May 1945, and as such, presumptive 
service connection for his ischemic heart disease - and 
therefore, for the cause of the his death - is not warranted.  

It is pointed out that the appellant's medically unsupported 
conclusions that the veteran's heart disease (or the heart 
conditions of others detained with him) ultimately led to his 
death was related to his POW experience are not competent, as 
such assertions require medical knowledge.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992). 

Finally, as it has also not been demonstrated that a 
disability incurred in or aggravated by, or otherwise linked 
to, active duty service, or one related to any of the 
veteran's service-connected disabilities, caused or 
contributed substantially or materially to the his death, or 
that his death was otherwise related to service, service 
connection for the cause of his death is not established.  
The Board notes that in arriving at this conclusion, 
consideration was given to the comment made by the VA 
examiner in June 1989 to the effect that the veteran's POW 
experience could have had an effect on his current cardiac 
problem.  However, this opinion is somewhat speculative and 
is without further clinical explanation, and as such, is 
clearly outweighed by the VA specialist's opinion, received 
in September 1998, to the effect that the veteran's heart 
disease is not related to his service, including his POW 
experience.  The conclusions reached by this examiner came 
after a thorough review of the evidence of record, and are, 
as noted above, accompanied by a detailed explanation.  

The Board points out that when after consideration of all 
evidence and material of record, there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving such matter 
shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 
1991).  However, in light of the above, the Board finds that 
the preponderance of the evidence is against the appellant's 
claim for entitlement to service connection for the cause of 
the veteran's death.

A surviving spouse of any person, who died of a service-
connected disability or who had a permanent and total 
disability rating due to service-connected disability in 
effect at the time of death, is entitled to Chapter 35 
benefits.  38 U.S.C.A. § 3501(a) (West 1991).  As it has been 
found that the veteran did not die due to a service-connected 
disability, and as he did not have a permanent and total 
rating due to service-connected disability in effect at the 
time of death, the appellant, who is his surviving spouse, is 
not entitled to Chapter 35 benefits.


ORDER

The appeal is denied.  



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals
